Case 2:18-cv-02281-JAM-DMC Document 49 Filed 02/09/21 Page 1of1

®:A0 154 (10/03) Substitution of Atomcy

UNITED STATES DISTRICT COURT

 

 

Eastern District of California
DUANE LINDER CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
Vv.
DOCTOR JALAL SOLTANIAN, et al CASE NUMBER: 9:48-cv-02281 JAM

Defendant (s),

 

Notice is hereby given that, subject to approval by the court, _Carmelino Galang, M.D. substitutes
(Party (s) Name)
Curtis E. Jimerson , State Bar No, _232054 as counsel of record in

 

(Name of New Attomey)

place of Curtis E. Jimerson / Riggio, Mordaunt & Kelly

(Name of Attorney (s) Withdrawing Appearance)

 

Contact information for new counsel is as follows:

 

 

 

 

Firm Name: Mordaunt, Roundy, Reihl & Jimerson

Address: 7488 Shoreline Drive Suite B1, Stockton, CA 95219

Telephone: (209) 473-8732 Facsimile _(209) 957-9165
E-Mail (Optional): mmordaunt@mrijlaw.com; cjimerson@mrrjlaw.com

 

| consent to the above substitution.
Date: 12/28/2020

 

 

 

(Signature of Pany (s))

| consent to being substituted. 4y_3»f_)

/
Date: 42/28/2020 /, /. Zz te ——

(Signature of Former Attomey (so

| consent to the above substitution. Me
y
Date: 42/28/2020 fs fp —

Tal 7
Signanu/or New Attomey)

The substitution of attorney is hereby approved and so ORDE

  

Date: Le Ft Zt

 

J we ”

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance}
